 



Exhibit 10.2

May 25, 2005

PERSONAL AND CONFIDENTIAL

Bernard Mariette
Quiksilver, Inc.
15202 Graham Street
Huntington Beach, CA 92649

Re:     Employment at Quiksilver, Inc.

Dear Bernard:

     This letter (“Agreement”) will confirm our understanding and agreement
regarding your continued employment with Quiksilver, Inc. (“Quiksilver” or the
“Company”). This Agreement is effective May 25, 2005 and completely supersedes
and replaces any existing or previous oral or written understandings or
agreements, express or implied, between you and the Company regarding your
employment, including, without limitation, the August 1, 2004 agreement.



  1.   Position; Exclusivity. The Company hereby agrees to employ you as its
President, currently reporting to the Chief Executive Officer. During your
employment with Quiksilver, you will devote your full professional and business
time, interest, abilities and energies to the Company and will not render any
services to any other person or entity, whether for compensation or otherwise,
or engage in any business activities competitive with or adverse to the
Company’s business or welfare, whether alone, as an employee, as a partner, as a
member, or as a shareholder, officer or director of any other corporation, or as
a trustee, fiduciary or in any other similar representative capacity of any
other entity.     2.   Base Salary. Your base salary, retroactive to November 1,
2004, will be $50,000 per month ($600,000 on an annualized basis), less
applicable withholdings and deductions, paid on the Company’s regular payroll
dates. Your salary will be reviewed at the time management salaries are reviewed
periodically and may be adjusted (but not below $50,000 per month) at the
Company’s discretion in light of the Company’s performance, your performance,
market conditions and other factors deemed relevant by the Company.     3.  
Bonus. For the fiscal year ending October 31, 2005 and each fiscal year
thereafter so long as such plans remain in effect and the requisite stockholder
approval of such plans under Section 162(m) of the Internal Revenue Code has
been obtained to ensure the deductibility of payments made pursuant thereto, you
shall be eligible to receive a bonus under the

-1-



--------------------------------------------------------------------------------



 



      Company’s stockholder approved Annual Incentive Plan and/or Long-Term
Incentive Plan of up to 300% of your original base salary hereunder based on
achievement of certain incentive goals established by the Compensation Committee
of the Board of Directors. Any bonus earned pursuant to the Annual Incentive
Plan shall be paid within thirty (30) days following the date the Company
publicly releases its annual audited financial statements (the “Bonus Payment
Date”). In the event that your employment with the Company terminates prior to
the end of the applicable fiscal year for any reason other than termination for
Cause (as defined in Paragraph 9(b), but excluding subparagraphs (i) and
(ii) thereof), you shall be entitled to receive a pro rata portion of the bonus
otherwise payable to you under the Annual Incentive Plan based upon the actual
number of days which you were actively employed by the Company during the
applicable fiscal year, which shall be paid on the Bonus Payment Date. Payment
of any bonus earned under the Long-Term Incentive Plan and proration thereof on
termination of your employment shall be governed by the terms of the Long-Term
Incentive Plan. Any bonus payments shall be less applicable withholdings and
deductions.     4.   Vacation. Since Quiksilver does not have a vacation policy
for executives of your level, no vacation days will be treated as earned or
accrued.     5.   Health and Disability Insurance. You (and any eligible
dependents you elect) will be covered by the Company’s group health insurance
programs on the same terms and conditions applicable to comparable employees.
You will also be covered by the long-term disability plan for senior executives
on the same terms and conditions applicable to comparable employees. The Company
reserves the right to change, modify, or eliminate such coverages in its
discretion.     6.   Clothing Allowance. You will be provided a clothing
allowance of $4,000 per year at the Company’s wholesale prices.     7.   Stock
Options. You shall continue to be a participant in Quiksilver’s Stock Incentive
Plan, or any successor equity plan. The amount and terms of any restricted
stock, stock options, stock appreciation rights or other interests to be granted
to you will be determined by the Board of Directors in its discretion and
covered in separate agreements, but shall be substantially similar to those
granted to other senior executives of Quiksilver of equivalent level. Stock
options granted to you after the date hereof through the termination of your
employment shall provide that if you are terminated by the Company without Cause
(as hereinafter defined), as a result of your death or permanent disability, or
you terminate your employment for Good Reason (as hereinafter defined), any such
options outstanding will automatically vest in full on an accelerated basis so
that the options will immediately prior to such termination become exercisable
for all option shares and remain exercisable until the earlier to occur of
(i) the first anniversary of such termination, (ii) the end of the option term,
or (iii) termination pursuant to other provisions of the applicable option plan
or agreement (e.g., a corporate transaction).

-2-



--------------------------------------------------------------------------------



 



  8.   Life Insurance. The Company will pay the premium on a term life insurance
policy on your life with a company and policy of our choice, and a beneficiary
of your choice, in the face amount determined by the Company of not less than
$2,000,000. Our obligation to obtain and maintain this insurance is contingent
upon your establishing and maintaining insurability, and we are not required to
pay premiums for such a policy in excess of $5,000 annually.     9.  
Unspecified Term; At Will Employment; Termination.         (a) Notwithstanding
anything to the contrary in this Agreement or in your prior employment
relationship with the Company, express or implied, your employment is for an
unspecified term and either you or Quiksilver may terminate your employment at
will and with or without Cause (as defined below) or notice at any time for any
reason; provided, however, that you agree to provide the Company with thirty
(30) days advance written notice of your resignation (during which time the
Company may elect, in its discretion, to relieve you of all duties and
responsibilities). This at-will aspect of your employment relationship can only
be changed by an individualized written agreement signed by both you and an
authorized officer of the Company.         (b) The Company may also terminate
your employment immediately, without notice, for Cause, which shall include, but
not be limited to, (i) your death, (ii) your permanent disability which renders
you unable to perform your duties and responsibilities for a period in excess of
three consecutive months, (iii) willful misconduct in the performance of your
duties, (iv) commission of a felony or violation of law involving moral
turpitude or dishonesty, (v) self-dealing, (vi) willful breach of duty,
(vii) habitual neglect of duty, or (viii) a material breach by you of your
obligations under this Agreement. If the Company terminates your employment for
Cause, or you terminate your employment other than for Good Reason (as defined
below), you (or your estate or beneficiaries in the case of your death) shall
receive your base salary and other benefits earned and accrued prior to the
termination of your employment and, in the case of a termination pursuant to
subparagraphs (i) or (ii) only, a pro rata portion of your bonus, if any, as
provided in Paragraph 3 for the fiscal year in which such termination occurs,
less applicable withholdings and deductions, and you shall have no further
rights to any other compensation or benefits hereunder on or after the
termination of your employment.         (c) If Quiksilver elects to terminate
your employment without Cause, or if you terminate your employment with the
Company for Good Reason within six (6) months of the action constituting Good
Reason, the Company will (i) continue to pay your base salary (but not any
employment benefits) on its regular payroll dates for a period of eighteen
(18) months, (ii) pay you a pro rata portion of your bonus, if any, as provided
by Paragraph 3 for the fiscal year in which such termination occurs, less
applicable

-3-



--------------------------------------------------------------------------------



 



      withholdings and deductions and (iii) pay you an amount equal to two (2)
times the average annual bonus earned by you pursuant to Paragraph 3 during the
two (2) most recently completed fiscal years of the Company payable over a
two-year period following termination in equal installments on the Company’s
regular payroll dates, less applicable withholdings and deductions.
Notwithstanding the foregoing, if such termination without Cause or for Good
Reason occurs within twelve (12) months immediately following a Change of
Control (as defined in Addendum “A”) the Company will instead (i) continue to
pay your base salary (but not any employment benefits) on its regular payroll
dates for a period of thirty (30) months, (ii) pay you a pro rata portion of
your bonus, if any, as provided by Paragraph 3 for the fiscal year in which such
termination occurs, less applicable withholdings and deductions, and (iii) pay
you an amount equal to two and one-half (21/2) times the average annual bonus
earned by you pursuant to Paragraph 3 during the two (2) most recently completed
fiscal years of the Company payable over a thirty (30) month period following
termination in equal installments on the Company’s regular payroll dates, less
applicable withholdings and deductions. In order for you to be eligible to
receive the payments specified in this Paragraph 9(c), you must execute a
general release of claims in a form reasonably acceptable to the Company. You
shall have no further rights to any other compensation or benefits hereunder on
or after the termination of your employment. You shall not have a duty to seek
substitute employment and the Company shall not have the right to offset any
compensation due you against any compensation or income received by you after
the date of such termination.         “Good Reason” for you to terminate
employment means a voluntary termination as a result of (i) the assignment to
you of duties materially inconsistent with your position as set forth above
without your consent, (ii) a material change in your reporting level from that
set forth in this Agreement without your consent, (iii) a material diminution of
your authority without your consent, (iv) a material breach by the Company of
its obligations under this Agreement, (v) a failure by the Company to obtain
from any successor, before the succession takes place, an agreement to assume
and perform the obligations contained in this Agreement, or (vi) the Company
requiring you to be based (other than temporarily) at any office or location
outside of France or the Southern California area without your consent.
Notwithstanding the foregoing, Good Reason shall not exist unless you provide
the Company notice of termination on account thereof and, if such event or
condition is curable, the Company fails to cure such event or condition within
thirty (30) days of such notice.         (d) In the event that any payment or
benefit received or to be received by you (collectively, the “Payments”) would
constitute a parachute payment within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”), then the following
limitation shall apply:

-4-



--------------------------------------------------------------------------------



 



      The aggregate present value of those Payments shall be limited in amount
to the greater of the following dollar amounts (the “Benefit Limit”):        
(i) 2.99 times your Average Compensation (as defined below), or (ii) the amount
which yields you the greatest after-tax amount of Payments under this Agreement
after taking into account any excise tax imposed under Code Section 4999 on
those Payments.         The present value of the Payments will be measured as of
the date of the Change in Control and determined in accordance with the
provisions of Code Section 280G(d)(4).         Average Compensation means the
average of your W-2 wages from the Company for the five (5) calendar years
completed immediately prior to the calendar year in which the Change in Control
is effected. Any W-2 wages for a partial year of employment will be annualized,
in accordance with the frequency which such wages are paid during such partial
year, before inclusion in Average Compensation.     10.   Trade Secrets;
Confidential and/or Proprietary Information. The Company owns certain trade
secrets and other confidential and/or proprietary information which constitute
valuable property rights, which it has developed through a substantial
expenditure of time and money, which are and will continue to be utilized in the
Company’s business and which are not generally known in the trade. This
proprietary information includes the list of names of the customers and
suppliers of Quiksilver, and other particularized information concerning the
products, finances, processes, material preferences, fabrics, designs, material
sources, pricing information, production schedules, sales and marketing
strategies, sales commission formulae, merchandising strategies, order forms and
other types of proprietary information relating to our products, customers and
suppliers. You agree that you will not disclose and will keep strictly secret
and confidential all trade secrets and proprietary information of the Company,
including, but not limited to, those items specifically mentioned above.    
11.   Expense Reimbursement. The Company will reimburse you for documented
reasonable and necessary business expenses incurred by you while engaged in
business activities for the Company’s benefit on such terms and conditions as
shall be generally available to other executives of the Company.     12.  
Compliance With Business Policies. You will devote your full business time and
attention to Quiksilver and will not be involved in other business ventures
without written authorization from the Company’s Board of Directors. You will be
required to observe the Company’s personnel and business policies and procedures
as they are in effect from time to time. In the event of any conflicts, the
terms of this Agreement will control.

-5-



--------------------------------------------------------------------------------



 



  13.   Entire Agreement. This Agreement, its addenda, and any stock option
agreements the Company may enter into with you contain the entire integrated
agreement between us regarding these issues, and no modification or amendment to
this Agreement will be valid unless set forth in writing and signed by both you
and an authorized officer of the Company.     14.   Arbitration as Exclusive
Remedy. To the fullest extent allowed by law, any controversy, claim or dispute
between you and the Company (and/or any of its affiliates, owners, shareholders,
directors, officers, employees, volunteers or agents) relating to or arising out
of your employment or the cessation of that employment will be submitted to
final and binding arbitration in Orange County, California, for determination in
accordance with the American Arbitration Association’s (“AAA”) National Rules
for the Resolution of Employment Disputes, as the exclusive remedy for such
controversy, claim or dispute. In any such arbitration, the parties may conduct
discovery to the same extent as would be permitted in a court of law. The
arbitrator shall issue a written decision, and shall have full authority to
award all remedies which would be available in court. The Company shall pay the
arbitrator’s fees and any AAA administrative expenses. Any judgment upon the
award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof. Possible disputes covered by the above include (but are
not limited to) unpaid wages, breach of contract, torts, violation of public
policy, discrimination, harassment, or any other employment-related claims under
laws including but not limited to, Title VII of the Civil Rights Act of 1964,
the Americans With Disabilities Act, the Age Discrimination in Employment Act,
the California Fair Employment and Housing Act, the California Labor Code and
any other statutes or laws relating to an employee’s relationship with his/her
employer, regardless of whether such dispute is initiated by the employee or the
Company. Thus, this bilateral arbitration agreement fully applies to any and all
claims that the Company may have against you, including (but not limited to)
claims for misappropriation of Company property, disclosure of proprietary
information or trade secrets, interference with contract, trade libel, gross
negligence, or any other claim for alleged wrongful conduct or breach of the
duty of loyalty. Nevertheless, claims for workers’ compensation benefits or
unemployment insurance, those arising under the National Labor Relations Act,
and any other claims where mandatory arbitration is prohibited by law, are not
covered by this arbitration agreement, and such claims may be presented by
either the Company or you to the appropriate court or government agency. BY
AGREEING TO THIS BINDING ARBITRATION PROVISION, BOTH YOU AND THE COMPANY GIVE UP
ALL RIGHTS TO TRIAL BY JURY. This mutual arbitration agreement is to be
construed as broadly as is permissible under applicable law.

-6-



--------------------------------------------------------------------------------



 



  15.   Successors and Assigns. This Agreement will be assignable by the Company
to any successor or to any other company owned or controlled by the Company, and
will be binding upon any successor to the business of the Company, whether
direct or indirect, by purchase of securities, merger, consolidation, purchase
of all or substantially all of the assets of the Company or otherwise.

Please sign and return the enclosed copy of this letter to me for our files to
acknowledge your agreement with the above.

     
 
  Very truly yours,  
 
   

  /s/ Robert B. McKnight, Jr.

  Robert B. McKnight, Jr.

  Chief Executive Officer

Enclosure

ACKNOWLEDGED AND AGREED:

     
/s/ Bernard Mariette
   
Bernard Mariette
   

-7-



--------------------------------------------------------------------------------



 



ADDENDUM A

DEFINITION OF CHANGE IN CONTROL

     “Change in Control” means the occurrence of one or more of the following
events: (i) any corporation, partnership, person, other entity, or group (as
defined in Section 13(d)(3) of the Securities Exchange Act of 1934, as amended)
(collectively, a “Person”) acquires shares of capital stock of the Company
representing more than 50% of the total number of shares of capital stock that
may be voted for the election of directors of the Company, (ii) a merger,
consolidation, or other business combination of the Company with or into another
Person is consummated, or all or substantially all of the assets of the Company
are acquired by another Person, as a result of which the stockholders of the
Company immediately prior to the consummation of such transaction own,
immediately after consummation of such transaction equity securities possessing
less than 50% of the voting power of the surviving or acquiring Person (or any
Person in control of the surviving or acquiring Person, the equity securities of
which are issued or transferred in such transaction), or (iii) the stockholders
of the Company approve a plan of complete liquidation, dissolution or winding up
of the Company.

-Addendum A-